UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-01236 Deutsche Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 2/28/2015 ITEM 1. REPORT TO STOCKHOLDERS February 28, 2015 Semiannual Report to Shareholders Deutsche Strategic Equity Long/Short Fund Contents 3 Letter to Shareholders 4 Performance Summary 7 Portfolio Management Team 8 Portfolio Summary 10 Investment Portfolio 26 Statement of Assets and Liabilities 28 Statement of Operations 30 Statement of Changes in Net Assets 31 Financial Highlights 35 Notes to Financial Statements 49 Information About Your Fund's Expenses 51 Advisory Agreement Board Considerations and Fee Evaluation 54 Account Management Resources 56 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Emerging markets tend to be more volatile than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. Investing in foreign securities presents certain risks, such as currency fluctuations, political and economic changes, and market risks. Since the fund will typically hold both long and short positions, the fund’s results will suffer both when there is a general market advance and the fund holds significant short positions, or when there is a general market decline and the fund holds significant long positions. Investment strategies employed by the fund’s investment management teams are intended to be complementary, but may not be. The interplay of the various strategies may result in the fund holding a significant amount of certain types of securities and could increase the fund’s portfolio turnover rates which may result in higher transactional costs and/or capital gains or losses. Some money managers will have a greater degree of correlation with each other and with the market than others. The degree of correlation will vary as a result of market conditions and other factors. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. Short sales — which involve selling borrowed securities in anticipation of a price decline, then returning an equal number of the securities at some point in the future — could magnify losses and increase volatility. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: From an economic standpoint, the view seems brighter than it has been for several years. Multiple signs suggest sustainable growth, at least for the near term. Our economists at Deutsche Asset & Wealth Management expect the global economy to accelerate in 2015, led by the United States and China. That is heartening news. Yet one cannot ignore the complexities of an increasingly interconnected global economy. Low oil prices, a stronger employment picture and consumer spending bode well for the domestic economy, at least in the short term. Yet sluggish growth abroad, falling commodity prices and the strong U.S dollar may be headwinds to global growth and American exports. And, as we have seen time and again, any number of factors can unexpectedly shift the markets and the overall outlook. The take-away message amidst these mixed signals: Be prepared to stick to your long-term plan, with a portfolio that can help weather short-term fluctuations. When in doubt, or if your individual situation or objectives change, talk with a trusted financial professional before taking action. For timely information about economic developments and your Deutsche fund investment, we hope you will visit us at deutschefunds.com. There you will find the views of our Chief Investment Officer and economists. It is a resource we are proud to offer to help keep you up-to-date and make informed decisions. As always, we thank you for your continued investment and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Performance Summary February 28, 2015 (Unaudited) Class A 6-Month‡ Life of Fund* Average Annual Total Returns as of 2/28/15 Unadjusted for Sales Charge  –1.34% –0.55% Adjusted for the Maximum Sales Charge (max 5.75% load) –7.02% –6.27% HFRX Equity Hedge Index† 1.66% 3.29% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge –3.57% Adjusted for the Maximum Sales Charge (max 5.75% load) –9.12% HFRX Equity Hedge Index† 1.67% Class C 6-Month‡ Life of Fund* Average Annual Total Returns as of 2/28/15 Unadjusted for Sales Charge –1.65% –1.16% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –2.62% –2.14% HFRX Equity Hedge Index† 1.66% 3.29% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge –4.07% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –5.03% HFRX Equity Hedge Index† 1.67% Class S 6-Month‡ Life of Fund* Average Annual Total Returns as of 2/28/15 No Sales Charge –1.25% –0.55% HFRX Equity Hedge Index† 1.66% 3.29% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) No Sales Charge –3.67% HFRX Equity Hedge Index† 1.67% Institutional Class 6-Month‡ Life of Fund* Average Annual Total Returns as of 2/28/15 No Sales Charge –1.24% –0.45% HFRX Equity Hedge Index† 1.66% 3.29% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) No Sales Charge –3.47% HFRX Equity Hedge Index† 1.67% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2014 are 3.26%, 4.02%, 3.16% and 2.97% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on May 15, 2014. The performance shown for the index is for the time period of May 31, 2014 through February 28, 2015 (through December 31, 2014 for the most recent calendar quarter end returns), which is based on the performance period of the life of the Fund. † The HFRX Equity Hedge Index tracks the performance of investing strategies that maintain both long and short positions primarily in equity and equity-derivative securities. ‡ Total returns shown for periods less than one year are not annualized. Class A Class C Class S Institutional Class Net Asset Value 2/28/15 $ 8/31/14 $ Distribution Information as of 2/28/15 Income Dividends, Six Months $ Capital Gain Distributions, Six Months $ Portfolio Management Team Deutsche Investment Management Americas Inc. Mihir Meswani, Director, DIMA Portfolio Manager of the fund. Began managing the fund in 2014. — Joined Deutsche Asset & Wealth Management in 2014 with 21 years of industry experience in asset allocation and portfolio management of multi-asset class portfolios. — Previously, he worked at Mount Yale Capital Group where he was a portfolio manager for the group’s alternative mutual funds. Prior to that, he was Chief Investment Strategist at Sandalwood Securities, where he was a member of the Investment Committee with direct responsibility for the portfolio management of Sandalwood’s fund of hedge funds and alternative mutual fund portfolio. — Previously, he held a position as Director of Public Investments for the Robert Wood Johnson Foundation where he managed assets across equity and fixed income, hedge funds, credit and real assets. He also worked for Bank of America and JP Morgan in similar roles. — BS in Finance and a BA in Economics, Rutgers University. Chris Umscheid, Director, DIMA Portfolio Manager of the fund. Began managing the fund in 2014. — Global Head of Hedge Fund Research and Due Diligence and Member of the Global Hedge Fund Investment Committee: New York. — Joined Deutsche Asset & Wealth Management in 2007 with 13 years of industry experience; previously, served as a Portfolio Manager for Fund of Hedge Funds at Wafra Investment Advisory Group, a Portfolio Manager and Director of Research at Yankee Advisers, LLC and a Senior Analyst at Phoenix Advisers Inc. Began career as a Financial Analyst at Goldman Sachs. — AB in Economics, Dartmouth College. Subadvisors Atlantic Investment Management, Inc. Alexander Roepers. President of Atlantic Investment Management, Inc. Portfolio Manager of a sleeve of the fund. Began managing the fund in 2014. — Founded Atlantic Investment Management, Inc. in 1988. Chilton Investment Company, LLC Richard L. Chilton, Jr. Founder, Chairman, Chief Executive Officer and Chief Investment Officer of Chilton Investment Company, LLC. Portfolio Manager of a sleeve of the fund. Began managing the fund in 2014. — Founded Chilton Investment Company, LLC in 1992. Lazard Asset Management LLC Jean-Daniel Malan. Director at Lazard Asset Management LLC. Portfolio Manager of a sleeve of the fund. Began managing the fund in 2014. — Joined Lazard Asset Management LLC in 1998 as an Equity Analyst and then worked as a Portfolio Manager for European Equity, and rejoined Lazard in 2008 after working as a Hedge Fund Manager for two years at BlueCrest Capital Management. Omega Advisors, Inc. Leon G. Cooperman. Chairman and Chief Executive Officer, Omega Advisors, Inc. Portfolio Manager of a sleeve of the fund. Began managing the fund in 2014. — Founded Omega Advisors, Inc. in 1992. Portfolio Summary (Unaudited) Ten Largest Long Common Stock Holdings at February 28, 2015 (15.3% of Net Assets) 1. Actavis PLC Manufactures specialty pharmaceuticals 2.5% 2. Owens-Illinois, Inc. Manufactures plastic and glass packing products 2.0% 3. W.R. Grace & Co. Supplier of specialty chemical and container products 1.9% 4. Triumph Group, Inc. Designs, engineers, manufactures, repairs, overhauls and distributes aircraft components 1.7% 5. Harman International Industries, Inc. Designs, manufactures and markets audio and electronic systems 1.5% 6. Becton, Dickinson & Co. Provider of medical supplies and devices 1.2% 7. Medtronic PLC Develops therapeutic and diagnostic medical products 1.2% 8. Union Pacific Corp. Operates as a rail transportation provider 1.1% 9. FedEx Corp. Provider of express transportation, package delivery and logistics solutions 1.1% 10. Atlas Energy LP Produces, transports and processes natural gas and oil 1.1% Ten Largest Common Stock Sold Short Equity Holdings at February 28, 2015 (3.3% of Net Assets) 1. Getinge AB Develops, manufactures and sells equipment and systems for sterilization and disinfection 0.4% 2. L'Oreal SA Manufactures, markets and distributes health and beauty aids 0.4% 3. LVMH Moet Hennessy Louis Vuitton SA Diversified luxury goods group 0.4% 4. Kirin Holdings Co., Ltd. Produces beer, soft drinks, food products, whisky and pharmaceuticals 0.3% 5. Sprouts Farmers Market, Inc. Operates a chain of retail grocery stores 0.3% 6. International Flavors & Fragrances, Inc. Creates, manufactures and supplies flavors and fragrances 0.3% 7. Sanofi Manufactures prescription pharmaceuticals 0.3% 8. LIXIL Group Corp. Producer of aluminum 0.3% 9. NetScout Systems, Inc. Designs, develops, manufactures, markets and supports computer networks and business software applications 0.3% 10. Electrolux AB Manufactures home appliances and appliances for professional use 0.3% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 10. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 54 for contact information. Investment Portfolio as of February 28, 2015 (Unaudited) Shares Value ($) Long Positions 104.3% Common Stocks 97.2% Consumer Discretionary 24.5% Auto Components 4.3% American Axle & Manufacturing Holdings, Inc.* (a) Cie Generale des Etablissements Michelin Goodyear Tire & Rubber Co. (a) Koito Manufacturing Co., Ltd. Lear Corp. (a) Magna International, Inc. Plastic Omnium SA Automobiles 0.2% General Motors Co. Hotels, Restaurants & Leisure 5.0% Bloomin' Brands, Inc.* Buffalo Wild Wings, Inc.* Caesars Acquisition Co. "A"* Caesars Entertainment Corp.* Domino's Pizza, Inc. McDonald's Corp. (a) Melco Crown Entertainment Ltd. (ADR) Sonic Corp. Wyndham Worldwide Corp. (a) Wynn Macau Ltd. Wynn Resorts Ltd. Household Durables 1.5% Century Communities, Inc.* Harman International Industries, Inc. (a) Internet & Catalog Retail 0.3% Groupon, Inc.* Media 8.1% CBS Corp. "B" (a) Cineplex, Inc. Comcast Corp. "A" DISH Network Corp. "A"* Liberty Global PLC "A"* Loral Space & Communications, Inc.* New Media Investment Group, Inc. Pearson PLC Publicis Groupe SA Sirius XM Holdings, Inc.* Societe Television Francaise 1 Telenet Group Holding NV* Time Warner Cable, Inc. Time Warner, Inc. Tribune Media Co. "A"* Twenty-First Century Fox, Inc. "A" UBM PLC Viacom, Inc. "B" (a) Walt Disney Co. (a) Multiline Retail 0.3% Myer Holdings Ltd. Sears Holdings Corp.* Specialty Retail 3.5% AutoZone, Inc.* (a) Best Buy Co., Inc. Home Depot, Inc. JB Hi-Fi Ltd. Sanrio Co., Ltd. Tiffany & Co. United Arrows Ltd. Textiles, Apparel & Luxury Goods 1.3% Kering NIKE, Inc. "B" PVH Corp. Consumer Staples 5.1% Beverages 1.2% Ambev SA Brown-Forman Corp. "B" Food & Staples Retailing 1.2% Costco Wholesale Corp. (a) Metcash Ltd. Sysco Corp. (a) Food Products 2.1% Associated British Foods PLC Chocoladefabriken Lindt & Sprungli AG (Registered) 18 Kellogg Co. (a) Oceana Group Ltd. Suedzucker AG The JM Smucker Co. (a) Personal Products 0.4% Asaleo Care Ltd. Tobacco 0.2% British American Tobacco PLC Energy 6.0% Energy Equipment & Services 2.3% Aker Solutions ASA Amec Foster Wheeler PLC Baker Hughes, Inc. Dril-Quip, Inc.* (a) Nordic American Offshore Ltd.* Oceaneering International, Inc. (a) Oil States International, Inc.* (a) Transocean Partners LLC (Units) Oil, Gas & Consumable Fuels 3.7% Anadarko Petroleum Corp. Atlas Energy LP* Atlas Pipeline Partners LP Atlas Resource Partners LP Caltex Australia Ltd. Concho Resources, Inc.* Gulf Coast Ultra Deep Royalty Trust* Kinder Morgan, Inc. Newfield Exploration Co.* QEP Resources, Inc. SandRidge Energy, Inc.* WPX Energy, Inc.* Financials 14.6% Banks 4.1% Bank of Ireland* China Construction Bank Corp. "H" Chongqing Rural Commercial Bank Co., Ltd. "H" Citigroup, Inc. ING Groep NV (CVA)* JPMorgan Chase & Co. Kasikornbank PCL (Foreign Registered) Mizuho Financial Group, Inc. Piraeus Bank SA* Standard Chartered PLC Sumitomo Mitsui Financial Group, Inc. Turkiye Garanti Bankasi AS Wells Fargo & Co. Capital Markets 2.6% Azimut Holding SpA Capital Southwest Corp. (a) Close Brothers Group PLC E*TRADE Financial Corp.* Ellington Financial LLC Fifth Street Asset Management, Inc.* KKR & Co. LP Tetragon Financial Group Ltd. (b) Tetragon Financial Group Ltd. (b) THL Credit, Inc. Consumer Finance 0.6% Navient Corp. Diversified Financial Services 1.2% Euronext NV, 144A (REG S)* Moody's Corp. On Deck Capital, Inc.* Insurance 3.0% American International Group, Inc. BB Seguridade Participacoes SA Insurance Australia Group Ltd. MetLife, Inc. Prudential PLC Sampo Oyj "A" Sanlam Ltd. St James's Place PLC W.R. Berkley Corp. XL Group PLC Real Estate Investment Trusts 1.4% Chimera Investment Corp. (REIT) Gaming and Leisure Properties, Inc. (REIT) Klepierre (REIT) New Residential Investment Corp. (REIT) New Senior Investment Group, Inc. (REIT) PennyMac Mortgage Investment Trust (REIT) Real Estate Management & Development 1.5% Altisource Portfolio Solutions SA* Altus Group Ltd. Daiwa House Industry Co., Ltd. Mitsubishi Estate Co., Ltd. Pruksa Real Estate PCL (Foreign Registered) Pruksa Real Estate PCL Realogy Holdings Corp.* Thrifts & Mortgage Finance 0.2% PennyMac Financial Services, Inc. "A"* Health Care 10.6% Biotechnology 1.1% Actelion Ltd. (Registered) Celldex Therapeutics, Inc.* Curis, Inc.* Gilead Sciences, Inc.* Juno Therapeutics, Inc.* United Therapeutics Corp.* (a) Health Care Equipment & Supplies 2.4% Becton, Dickinson & Co. (a) Medtronic PLC (a) Health Care Providers & Services 1.8% Fresenius SE & Co. KGaA Humana, Inc. McKesson Corp. Mediclinic International Ltd. Odontoprev SA Spire Healthcare Group PLC, 144A (REG S)* Health Care Technology 0.0% Inovalon Holdings, Inc. "A"* Life Sciences Tools & Services 0.9% Thermo Fisher Scientific, Inc. Pharmaceuticals 4.4% Actavis PLC* (a) AstraZeneca PLC Bayer AG (Registered) Novartis AG (Registered) Relypsa, Inc.* Shire PLC (ADR) Teva Pharmaceutical Industries Ltd. (ADR) (a) Zoetis, Inc. (a) Industrials 17.1% Aerospace & Defense 2.8% MacDonald Dettwiler & Associates Ltd. TransDigm Group, Inc. Triumph Group, Inc. (a) Air Freight & Logistics 1.1% FedEx Corp. (a) Airlines 1.4% Alaska Air Group, Inc. (a) United Continental Holdings, Inc.* Building Products 1.1% Fortune Brands Home & Security, Inc. (a) Commercial Services & Supplies 0.8% ADT Corp. Elior Participations SCA, 144A (REG S) KAR Auction Services, Inc. Electrical Equipment 2.2% Alstom SA* General Cable Corp. (a) OSRAM Licht AG Rockwell Automation, Inc. (a) Industrial Conglomerates 0.5% Alliance Global Group, Inc. Machinery 4.1% FANUC Corp. Harsco Corp. (a) Kurita Water Industries Ltd. Pall Corp. Sulzer AG (Registered) Terex Corp. (a) Timken Co. (a) Professional Services 0.2% Randstad Holding NV Road & Rail 1.8% Kansas City Southern Union Pacific Corp. (a) Trading Companies & Distributors 0.7% AerCap Holdings NV* Neff Corp. "A"* Transportation Infrastructure 0.4% Aena SA, 144A (REG S)* BBA Aviation PLC Macquarie Infrastructure Co., LLC Information Technology 6.2% Communications Equipment 0.7% Arista Networks, Inc.* Motorola Solutions, Inc. Electronic Equipment, Instruments & Components 0.2% Anixter International, Inc.* (a) Internet Software & Services 0.8% eBay, Inc.* Google, Inc. "A"* IT Services 2.5% Amadeus IT Holding SA "A" AtoS FleetCor Technologies, Inc.* International Business Machines Corp. Itochu Techno-Solutions Corp. MasterCard, Inc. "A" Semiconductors & Semiconductor Equipment 1.1% Maxim Integrated Products, Inc. (a) SunEdison, Inc.* Software 0.9% Intuit, Inc. Monitise PLC* Materials 11.5% Chemicals 7.9% Arkema SA Ashland, Inc. Clariant AG (Registered) Cytec Industries, Inc. (a) Eastman Chemical Co. Ecolab, Inc. FMC Corp. (a) Kuraray Co., Ltd. LyondellBasell Industries NV "A" Orion Engineered Carbons SA The Sherwin-Williams Co. (a) W.R. Grace & Co.* (a) Construction Materials 0.8% CRH PLC Martin Marietta Materials, Inc. Containers & Packaging 2.8% Nampak Ltd. Owens-Illinois, Inc.* (a) Pact Group Holdings Ltd. Telecommunication Services 0.9% Diversified Telecommunication Services 0.3% Sunrise Communications Group AG, 144A (REG S)* Wireless Telecommunication Services 0.6% SoftBank Corp. Turkcell Iletisim Hizmetleri AS* Utilities 0.7% Independent Power & Renewable Eletricity Producers 0.5% Infinis Energy PLC TerraForm Power, Inc. "A" Vivint Solar, Inc.* Water Utilities 0.2% Cia de Saneamento Basico do Estado de Sao Paulo Total Common Stocks (Cost $108,989,031) Preferred Stocks 0.1% Financials Federal Home Loan Mortgage Corp. "X"* Federal Home Loan Mortgage Corp. "V"* Federal National Mortgage Association "S"* Federal National Mortgage Association "N"* Federal National Mortgage Association "M"* Total Preferred Stocks (Cost $109,776) Principal Amount ($) Value ($) Corporate Bonds 0.3% Consumer Discretionary 0.0% Caesars Entertainment Resort Properties LLC, 144A, 11.0%, 10/1/2021 Financials 0.1% Harbinger Group, Inc., 144A, 7.75%, 1/15/2022 Telecommunication Services 0.1% HC2 Holdings, Inc., 144A, 11.0%, 12/1/2019 Intelsat Luxembourg SA: 7.75%, 6/1/2021 8.125%, 6/1/2023 Utilities 0.1% Energy Future Intermediate Holding Co., LLC, 144A, 11.75%, 3/1/2022* Total Corporate Bonds (Cost $381,412) Contracts Value ($) Put Options Purchased 0.0% Option on Exchange-Traded Futures Contracts DAX Index Futures, Expiration Date 3/20/2015, Strike Price $11,000.00 (Cost $34,784) 46 Shares Value ($) Cash Equivalents 6.7% Central Cash Management Fund, 0.06% (c) (Cost $7,827,645) % of Net Assets Value ($) Total Long Positions (Cost $117,342,648)† Other Assets and Liabilities, Net Securities Sold Short ) ) Net Assets † The cost for federal income tax purposes was $118,811,007. At February 28, 2015, net unrealized appreciation for all securities based on tax cost was $3,731,783. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $12,057,908 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $8,326,125. Shares Value ($) Common Stocks Sold Short 6.2% Consumer Discretionary 0.9% Household Durables 0.3% Electrolux AB "B" Media 0.2% Mediaset Espana Comunicacion SA Textiles, Apparel & Luxury Goods 0.4% LVMH Moet Hennessy Louis Vuitton SA Consumer Staples 1.2% Beverages 0.3% Kirin Holdings Co., Ltd. Food & Staples Retailing 0.3% Sprouts Farmers Market, Inc. Household Products 0.2% Spectrum Brands Holdings, Inc. Personal Products 0.4% L'Oreal SA Energy 0.4% Oil, Gas & Consumable Fuels 0.4% Santos Ltd. Statoil ASA Financials 0.7% Banks 0.4% Banco Santander SA U.S. Bancorp. Capital Markets 0.3% Julius Baer Group Ltd. Health Care 1.1% Biotechnology 0.4% Gilead Sciences, Inc. Keryx Biopharmaceuticals, Inc. Seattle Genetics, Inc. Health Care Equipment & Supplies 0.4% Getinge AB "B" Pharmaceuticals 0.3% Sanofi Industrials 1.0% Building Products 0.3% LIXIL Group Corp. Machinery 0.4% Aalberts Industries NV Deere & Co. Trading Companies & Distributors 0.3% MSC Industrial Direct Co., Inc. "A" WW Grainger, Inc. Information Technology 0.4% IT Services 0.1% Western Union Co. Software 0.3% NetScout Systems, Inc. Materials 0.3% Chemicals 0.3% International Flavors & Fragrances, Inc. Utilities 0.2% Electric Utilities 0.2% Fortum Oyj Total Common StocksSold Short (Proceeds $6,867,946) Exchange-Traded Funds Sold Short 28.4% Energy Select Sector SPDR Fund iShares Nasdaq Biotechnology Fund Lyxor ETF STOXX Europe 600 Automobiles & Parts Lyxor UCITS ETF Euro Stoxx 50 Nikkei 225 Fund SPDR S&P rust SPDR S&P MidCap 400 Trust Vanguard FTSE Europe Fund Total Exchange-Traded FundsSold Short (Proceeds $32,046,177) Total Positions Sold Short (Proceeds $38,914,123) * Non-income producing security. The following table represents a bond that is in default: Security Coupon Maturity Date Principal Amount Cost ($) Value ($) Energy Future Intermediate Holding Co., LLC* % 3/1/2022 (a) All or a portion of these securities are pledged as collateral for short sales. (b) Securities with the same description are the same corporate entity but trade on different stock exchanges. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR: American Depositary Receipt CVA: Certificaten Van Aandelen (Certificate of Stock) FTSE: Financial Times and the London Stock Exchange REIT: Real Estate Investment Trust REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. S&P: Standard & Poor's SPDR: Standard & Poor's Depositary Receipt At February 28, 2015, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) Nikkei 225 Index JPY 3/12/2015 5 Nikkei 400 Index JPY 3/12/2015 20 TOPIX Index JPY 3/12/2015 6 S&P 500 Index USD 3/19/2015 4 Total unrealized appreciation At February 28, 2015, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) Japanese Yen USD 3/16/2015 4 As of February 28, 2015, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty EUR USD 4/22/2015 State Street Bank and Trust DKK USD 5/20/2015 State Street Bank and Trust EUR USD 5/20/2015 State Street Bank and Trust EUR USD 6/25/2015 State Street Bank and Trust CAD USD 5/20/2015 State Street Bank and Trust EUR USD 4/24/2015 State Street Bank and Trust EUR USD 6/24/2015 State Street Bank and Trust GBP USD 3/18/2015 State Street Bank and Trust BRL USD 3/3/2015 State Street Bank and Trust EUR USD 8/19/2015 State Street Bank and Trust CHF USD 5/20/2015 State Street Bank and Trust NOK USD 5/20/2015 State Street Bank and Trust EUR USD 4/27/2015 State Street Bank and Trust JPY USD 5/20/2015 State Street Bank and Trust EUR USD 4/23/2015 State Street Bank and Trust EUR USD 6/23/2015 State Street Bank and Trust USD SEK 5/20/2015 State Street Bank and Trust USD CHF 3/18/2015 State Street Bank and Trust USD GBP 3/18/2015 State Street Bank and Trust USD GBP 5/20/2015 State Street Bank and Trust USD GBP 8/19/2015 State Street Bank and Trust USD BRL 3/3/2015 State Street Bank and Trust Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty HKD USD 5/20/2015 ) State Street Bank and Trust CHF USD 3/18/2015 ) State Street Bank and Trust GBP USD 5/20/2015 ) State Street Bank and Trust USD DKK 5/20/2015 ) State Street Bank and Trust USD EUR 4/24/2015 ) State Street Bank and Trust USD EUR 6/23/2015 ) State Street Bank and Trust AUD USD 5/20/2015 ) State Street Bank and Trust ZAR USD 5/20/2015 ) State Street Bank and Trust USD EUR 4/23/2015 ) State Street Bank and Trust USD EUR 6/25/2015 ) State Street Bank and Trust USD KRW 3/3/2015 ) State Street Bank and Trust USD EUR 4/22/2015 ) State Street Bank and Trust USD EUR 6/24/2015 ) State Street Bank and Trust USD EUR 5/20/2015 ) State Street Bank and Trust USD BRL 3/3/2015 ) State Street Bank and Trust USD NOK 5/20/2015 ) State Street Bank and Trust USD JPY 5/20/2015 ) State Street Bank and Trust USD CHF 5/20/2015 ) State Street Bank and Trust BRL USD 6/2/2015 ) State Street Bank and Trust KRW USD 3/3/2015 ) State Street Bank and Trust GBP USD 8/19/2015 ) State Street Bank and Trust Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar BRL Brazilian Dollar CAD Canadian Dollar CHF Swiss Franc DKK Danish Krone EUR Euro GBP Great British Pound HKD Hong Kong Dollar JPY Japanese Yen KRW South Korean Won NOK Norwegian Krone SEK Swedish Krona USD United States Dollar ZAR South African Rand For information on the Fund's policy and additional disclosures regarding options purchased, futures contracts and forward foreign currency exchange contracts, please refer to the Derivatives section of Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $ $
